ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a triangular ring seal assembly having the combination of an equilaterally triangular soft ring having first and second corners adjacent the moving cylindrical stem with a single turn anti-extrusion ring in one of the first and second corners and a third off-stem corner away from the stem that is truncated with has an arc-shaped anti-extrusion metallic C-ring or metallic inverse-J-shaped ring with an arc-shaped hook attached with a hard metallic gland with the triangular soft ring and gland are successively fitted over the moving cylindrical stem and, as the seal assembly is compressed on the moving cylindrical stem and in a 120° conical seat of a stem housing and at the same time by a 120° inner conical surface of the hard metallic gland, form a triangular ring-containing cavity consisting of the inner conical surface of the hard metallic gland, the moving cylindrical stem and the conical surface of the seat and having an opening caused by cutting off the cavity's off-stem corner to enable the triangular soft ring therein to be fully compressed with the single turn anti-extrusion ring is made of either a bent turn of soft metallic wire with enough length and cross-sectional diameter or a molded turn of nonmetallic material with enough strength is used to resist the extrusion of the triangular soft ring through the gap between the stem and the stem housing, a sliding fit with a small enough clearance is used to resist the extrusion of the triangular soft ring through the gap between the gland and the stem, and the arc-shaped anti-extrusion metallic C-ring attached to the truncated corner of the triangular soft ring is used to resist the extrusion of the equilaterally triangular soft ring through the opening of the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921